Citation Nr: 0421237	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  97-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher original rating for scarring of 
the right knee, rated as 10 percent disabling since April 2, 
2002; and non-compensable from May 6, 1996 to April 1, 2002.

2.  Entitlement to an original compensable rating for 
scarring of the left cheek.

3.  Entitlement to an original compensable rating for 
scarring of the right elbow.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959, and from November 1960 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for, and assigned noncompensable ratings 
for scarring of the right knee, left cheek, and right elbow, 
effective May 6, 1996.

In August 2003, the Board remanded the three scar rating 
issues for consideration of recently received evidence.  In a 
November 2003 rating decision, the RO increased the rating 
for the right knee scarring from 0 percent to 10 percent.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal for a higher rating 
for his right knee scar continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A scar on the veteran's right knee mearsures is two 
inches long, and half an inch wide, it is superficial, and 
prior to April 2, 2002, was not shown to be symptomatic.  
Since April 2, 2002, the scar has been manifested by some 
tenderness on examination, but no limit of function of the 
knee.

3.  A scar on the veteran's left cheek is slight and does not 
have any characteristics of disfigurement.  The scar is also 
stable and nontender.

4.  A scar on the veteran's right elbow is not visible, 
small, and superficial.  The scar is stable, nontender, and 
does not limit function of the elbow.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating from May 6, 1996 to 
April 1, 2002, and a rating in excess of 10 percent beginning 
April 2, 2001, for a right knee scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4118, Diagnostic Codes 7800-7805 (2003).

2.  The criteria for a compensable rating for a left cheek 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803-7805 (2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4118, Diagnostic Codes 7800, 7803-7805 
(2003).

3.  The criteria for a compensable rating for a right elbow 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4118, Diagnostic Codes 7800-7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

 The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In 
letters issued in March 2002 and February 2004, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  In the February 2004 letter, the RO asked the 
veteran to submit any evidence he had related to the claims 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  In this case, the VCAA notice was provided 
after the adjudication of the claims in July 1996, when the 
RO established service connection for the scars at issue on 
appeal and assigned initial disability ratings.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

In this case, the Board remanded the case in August 2003.  In 
February 2004, the RO provided the required notices.  The 
lack of full notice prior to the initial decision is 
corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains medical 
records that address the current characteristics and 
manifestations of scarring of the veteran's right knee, left 
cheek, and right elbow.  Those records include the reports of 
VA medical examinations performed in 2003 and 2004.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Evaluation of Scars

Service connection is established for scars residual to 
injuries the veteran sustained in a motor vehicle accident in 
service in 1961.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Subsequently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When the veteran filed a claim in May 1996 for compensation 
for several claimed service-connected conditions, he 
indicated that he wanted to reopen a claim.  In August 1996, 
an RO official wrote that the veteran's original file had 
been lost, and that it had been necessary for the RO to 
rebuild a file for the veteran.  As the rebuilt file does not 
contain any previous claims for service connection and 
compensation, the Board will address the issues on appeal as 
though the 1996 actions were the first actions on those 
issues.

The veteran appealed the disability ratings that the RO 
initially assigned, in a November 1996 rating decision, for 
scars of the right knee, left cheek, and right elbow.  In a 
November 2003 rating decision, the RO increased the rating 
for the right knee scar to 10 percent, effective from April 
2, 2002.  For the left cheek and right elbow scar claims, the 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider whether staged ratings are warranted.  For the 
right knee claim, the Board will consider the existing staged 
ratings, and consider whether a higher rating is warranted 
for any period.

While the veteran's appeal of the right knee, left cheek, and 
right elbow scar ratings has been pending, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders.  The revised rating criteria were effective on 
August 30, 2002.  See 67 Fed. Reg. 49,950 et seq. (July 31, 
2001) (codified at 38 C.F.R. § 4.118 (2003)).  

The General Counsel of VA has issued a precedent opinion 
addressing steps that VA must take when a new regulation is 
issued while a claim is pending before VA.  See VAOPGCPREC 7-
2003 (2003); 69 Fed. Reg. 25179 (2004).  

The General Counsel held that VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the earlier version 
of the criteria for evaluating skin disorders applies prior 
to the August 30, 2002 change in the regulations, and that 
the revised criteria apply thereafter.  This interpretation 
is consistent with 38 U.S.C.A. § 5110(g), under which the 
retroactive reach of the new regulation can be no earlier 
than the effective date of that change.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(2000); 65 Fed. Reg. 33422(2000).

In an January 2003 letter, the Board informed the veteran of 
the change in the regulations for evaluating skin disorders.  
The Board provided the veteran with a copy of the revised 
regulations, informed him that the revised regulations would 
be considered in evaluating his claim, and gave him the 
opportunity to submit additional evidence and argument.  

The AMC has considered the revised rating criteria.  A rating 
official listed the revised regulations in a March 2004 
supplemental statement of the case.  The Board will consider 
the appropriate rating for the veteran's scars under the 
earlier version of the rating criteria prior to August 30, 
2002, and under the revised criteria thereafter.

Right Knee

Service medical records reflect that the veteran had several 
contusions of the right knee following a motor vehicle 
accident in February 1961.  Private medical treatment notes 
from April 1986 indicate that the veteran reported right knee 
pain.  He indicated that he had hit that knee three months 
earlier.  In May 1996, the veteran wrote that his service-
connected right knee scar had worsened.

In the November 1996 rating decision, when the RO granted 
service connection for a laceration scar on the right knee, 
the RO denied service connection for a right knee condition.

In March 1997, the veteran had a hearing before a hearing 
officer at the RO.  He described the 1961 motor vehicle 
accident, relating that the car in which he was a passenger 
had left the road, fallen 25 to 30 feet, and landed in a dry 
creek bed.  He reported that his right knee was among the 
parts of him injured when he was thrown against the dash 
board.  He stated that he later had private medical treatment 
for pain in his right knee.

VA outpatient treatment notes from 1997 reflect that the 
veteran had recently been diagnosed with diabetes mellitus.  
He complained of pain in both legs, including the knees.  
Treatment notes dated from 1999 to 2001 reflect complaints of 
pain in both legs, sometimes including the knees.

On VA medical examination in August 1999, the veteran 
reported pain and swelling the right knee since the 1961 
accident.  He stated that the right knee gave way at times.  
On examination, there was some limitation of motion of the 
right knee.  There was no evidence of instability of the 
right knee.  On the front of the right leg, there was a scar 
described as about two inches long and slightly depigmented, 
without any tenderness or swelling.  The examiner commented 
that the veteran's reported pain in both legs, including the 
right knee area, could be from diabetic neuropathy, or from 
arthritis or soft tissue injury related to the 1961 motor 
vehicle accident.  The examiner stated that it was not 
possible to differentiate the symptoms from the different 
possible sources.

On VA examination in April 2002, the veteran reported that he 
did not have problems with his right knee, except with 
prolonged walking.  He indicated that he did not presently 
have trouble with that knee.  Examination revealed a four 
centimeter scar, and normal range of motion of the knee.

On VA examination in June 2003, the scar on the veteran's 
right knee was described as being two inches long and half a 
centimeter wide.  There was some tenderness on deep palpation 
of the veteran's scars.

Under the earlier version of the rating criteria, for a 
superficial scar that is not from burns, and is not on the 
head, face, or neck, a compensable rating (a rating of at 
least 10 percent) may be assigned if the scar is poorly 
nourished with repeated ulceration, if it is tender and 
painful on objective demonstration, or if it limits the 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002).

Under the revised rating criteria, a superficial scar that is 
painful on examination is rated at 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).  A superficial scar is 
one that is not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) 
(2003).  Other factors that could warrant a compensable 
rating for a superficial scar that is not on the head face or 
neck are limited motion as a result of the scar, scar surface 
area of 144 square inches or more, instability of the scar, 
or limitation of function of the affected body part.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 
7805 (2003).

Prior to the June 2003 VA examination, medical evidence did 
not show that the scar on the veteran's right knee had any 
characteristics that would warrant a compensable rating under 
either the earlier rating criteria or the revised rating 
criteria.  The June 2003 VA examination showed tenderness of 
the scar.  There is no evidence, however, of symptoms or 
characteristics in addition to tenderness, so as to warrant a 
rating higher than the 10 percent awarded under Diagnostic 
Code 7804 for the more recent period.  The evidence does not 
show that the function of the veteran's right knee is 
impaired due to the scar.  The Board concludes that the 
preponderance of the evidence is against an increase above 
the 0 percent and 10 percent staged ratings currently 
assigned for the veteran's right knee scar.

Left Cheek

The veteran sustained a laceration of the left cheek in the 
February 1961 motor vehicle accident.  In May 1996, he wrote 
that his service-connected left cheek scar had worsened.  In 
a March 1997 hearing, the veteran indicated that he still had 
the scar.

VA medical examination in April 2002 revealed a two 
centimeter scar on the left cheek.  There was no keloid 
formation, no gross deformity, and no tenderness.

On VA examination in February 2004, the examiner indicated 
that the scar on the left side of the veteran's face was 1.5 
centimeters long and 1 millimeter wide.  The examiner 
reported that the left cheek scar was superficial, and that 
the scar did not meet any of the eight characteristics of 
disfigurement.

Under the earlier version of the rating criteria, scars on 
the head, face, or neck were evaluated based on how 
disfiguring they were.  A rating of 0 percent was assigned if 
the scars were slight; a rating of 10 percent was warranted 
if the scars were moderate and disfiguring; and 30 or 50 
percent ratings were warranted for severe or repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002). Compensable ratings could also be assigned for scars 
that were tender or unstable, or that limited the function of 
the affected part of the body.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2002).

Under the revised rating criteria, scars on the head, face, 
or neck are still rated based on disfigurement, with 
consideration of eight characteristics of disfigurement that 
address the size, shape, depth, pigmentation, and texture of 
the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(1) (2003).  At least one characteristic of disfigurement 
must be present for a compensable rating to be assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  The 
tenderness or instability of a scar, or the limitation of 
function caused by a scar, may also be a basis for a 
compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2003).

Medical examinations indicate that the scar on the veteran's 
left cheek is slight and not disfiguring, and that it does 
not have any of the characteristics of disfigurement that are 
listed in the new rating criteria.  Physicians have not found 
the scar to be tender or unstable.  Therefore, the 
preponderance of the evidence is against a compensable rating 
under either version of the rating criteria.

Right Elbow

The veteran sustained a laceration of the right elbow in the 
February 1961 motor vehicle accident.  Private medical 
treatment notes from July 1987 reflect the veteran's report 
of right elbow pain of six months duration.  X-rays were 
negative.  In May 1996, the veteran wrote that his service-
connected right elbow scar had worsened.  In a March 1997 
hearing, the veteran reported that he continued to have a 
scar from a laceration of his right elbow in a 1961 motor 
vehicle accident.

On VA examination in April 2002, the veteran reported 
occasional pain in his right elbow.  Examination revealed a 
two centimeter scar with no tenderness, edema, or erythema.  
There was no limitation of motion.

On VA examination in February 2004, the examiner noted that 
the veteran was not suffering any significant pain or loss of 
motion due to the scar on his right elbow.  The examiner 
stated that there was no visible scar in that area.

The earlier and revised rating criteria for the veteran's 
right elbow scar are the same as those for his right knee 
scar, discussed above.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2003).  Medical examinations show no tenderness or 
instability of the veteran's right elbow scar, and no 
limitation of motion or function because of the scar.  The 
scar is not large enough to warrant a compensable rating 
based on its size.  The preponderance of the evidence is 
against a compensable rating for that scar.

Consideration of Extraschedular Ratings

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for the scars that are the subjects of this 
appeal.  The scars have not been shown to markedly interfere 
with his employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating for any of 
these scars.


ORDER

Entitlement to a higher original rating for scarring of the 
right knee, rated as 10 percent disabling since April 2, 
2002; and non-compensable from May 6, 1996 to April 1, 2002, 
is denied.

Entitlement to an original compensable rating for scarring of 
the left cheek is denied.

Entitlement to an original compensable rating for scarring of 
the right elbow is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



